Citation Nr: 1216753	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right wrist.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from October 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

The Board remanded the increased rating claim for additional development in December 2009 and April 2011.  The case was returned for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the record reveals that the claims file is incomplete.  As noted above, in December 2009 and April 2011, this case was remanded to the RO/AMC for further evidentiary development.  The December 2009 remand directives instructed that the Veteran should be afforded a VA examination to evaluate the current level of severity of the Veteran's right wrist disability, including any associated neurological impairment.  The report of a January 2010 VA examination only contains orthopedic findings, and the examiner did not discuss whether the Veteran has neurologic problems associated with his right wrist disability.  The April 2011 remand directives again requested that the Veteran be scheduled for a new VA examination to determine whether he has any neurologic impairment associated with his right wrist disability.  A review of the record demonstrates that the Veteran failed to report for a VA examination scheduled in June 2011.  The Veteran, however, informed the RO in March 2012 that he had completed an examination in relation to his appeal on August 22, 2011 at Hampton VAMC.  The Board reviewed both the claims file and the records located in Virtual VA.  There is no documentation of an August 2011 VA examination  associated with the Veteran's file.  Accordingly, the RO must endeavor to obtain and associate with the claims file any outstanding treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment, to include the August 2011 VA examination report. 

2.  Thereafter, review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete to include obtaining any necessary examinations, appropriate corrective action must be implemented.  In particular, review the August 2011 VA examination report to ensure that it is responsive to and in compliance with the June 2009 and January 2010 remand directives and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim of entitlement to an initial increased rating for right wrist disability to include consideration of a separate evaluation for neurological impairment, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


